OPINION — AG — **** DEFENDANTS — SHERIFFS — MILEAGE **** INTENT OF LEGISLATURE IN ENACTING 28 O.S. Supp. 1969, SECTIONS 39.1-39.4[28-39.1-39.4] [28-39.1] — [28-39.4], WAS TO SIMPLIFY RECORDS KEEPING FOR FEES AND COSTS RELATED TO PROCESS SERVING IN COURT CASES. SHERIFFS NO LONGER REQUIRED TO REPORT FEES OR MILEAGE ON "RETURN" OF PROCESS, BUT REPORT MILEAGE ONLY ON CLAIMS AGAINST COUNTY GENERAL FUNDS. COURT CLERKS DO NOT TAX SHERIFF'S MILEAGE AS ADDITIONAL COSTS. DEFENDANTS IN CRIMINAL CASES THEREFORE ARE NOT REQUIRED TO PAY OR SERVE OUT MILEAGE COSTS IN ADDITION OT FLAT FEE COST. CITE: 28 O.S. 1969 Supp., 54 [28-54], 28 O.S. 1969 Supp., 153 [28-153], ARTICLE II, SECTION 20 HUGH H. COLLUM